Citation Nr: 0305479	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  97-12 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic fatigue 
syndrome (CFS).


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from January 1974 until 
January 1996.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  This issue was remanded by the 
Board in June 1998 and has been returned to the Board for 
appellate review.


FINDING OF FACT

1.  The veteran's CFS is of service origin.


CONCLUSION OF LAW

CFS was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. § 4.88a 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
statement of the case (SOC), supplemental statement of the 
case (SSOC), and a May 2001 letter from the RO, provided to 
both the appellant and his representative, specifically 
satisfies the requirement at § 5103 of the new statute.  They 
clearly notify the appellant and his representative of the 
evidence necessary to substantiate his claim including the 
requirements of the VCAA, to include what evidence the VA 
would obtain.  Additionally, the Board finds that all 
available evidence and records identified by the appellant as 
plausibly relevant to his pending claim have been collected 
for review.  The Board remanded this case in June 1998 for 
additional development including VA examination and opinion.  
Accordingly, the Board finds that the requirements under the 
VCAA have been met.  Quartuccio v. Principi, 16 Vet. App. 182 
(2002).

Factual Background

Service medical records reflect that the veteran had 
complaints of multiple joint swelling beginning in August 
1974.  At that time, the physical examination was normal.  
The initial assessment was " ? etiology and rule out 
rheumatoid arthritis, doubt."  The veteran's complaints 
continued and further testing was carried out.  Medical 
records dated in July 1975 noted that the RA factor was 
negative.  The veteran complaints continued throughout 
service.  In August 1995, the veteran underwent extensive 
diagnostic testing for multiple complaints of fatigue, 
headaches, joint pain and insomnia.  Several diagnoses were 
considered including CFS.  The separation examination report 
noted the veteran's history of complaints regarding joint 
pain and headaches.  

Received in March 1996 was the veteran's original claim for 
service connection for multiple disabilities, including 
fatigue.  VA examinations were conducted in April 1996.  His 
complaints included musculoskeletal generalized fatigue and 
weakness.  CFS was not diagnosed.

The veteran presented testimony at an August 1997 hearing at 
the RO.  The veteran reported that his symptoms began in May 
1992.  He noted that he began having problems with left arm 
weakness.  His symptoms began to increase, which included 
fatigue, decreased concentration, sleep impairment, confusion 
and memory loss. 

A VA examination was conducted in August 1998.  Following the 
examination, the examiner commented that the veteran suffered 
from several disorders including chronic fatigue.  The 
examiner stated that the veteran's symptoms were suspicious 
for sleep apnea.  Further studies were recommended.  VA 
clinical records that date between 1997 and 2002 show that 
the veteran is getting treatment for a variety of disorders.  
When evaluated in June 2000, the impression was chronic 
fatigue syndrome: finding documented in May 2000 and in 
today's notes.  July 2001 sleep studies showed obstructive 
sleep apnea syndrome.

A VA examination was conducted in November 2001.  The veteran 
reported his medical history.  The physician found that the 
veteran fit the criteria for CFS including areas of 
arthralgia, numbness, tingling, low-grade fever, repeated 
hospitalizations, lymphadenopathy, muscle aches, weakness, 
extreme fatigue, headaches, sleep disturbances and 
neuropsychologic problems.  The examiner also commented that 
these symptoms have not been attributed to other disorders.  

Analysis

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110. Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
displayed, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b) (2002).

For VA purposes, the diagnosis of CFS requires: (1) the new 
onset of debilitating fatigue severe enough to reduce daily 
activity to less than 50 percent of the usual level for at 
least 6 months, and (2) the exclusion, by history, physical 
examinations, and laboratory tests, of all other clinical 
conditions that may produce similar symptoms, and (3) 6 or 
more of the following: (i) acute onset of the condition, (ii) 
low grade fever, (iii) nonexudative pharyngitis, (iv) 
palpable or tender cervical or axillary lymph nodes, (v) 
generalized muscle aches or weakness, (vi) fatigue lasting 24 
hours or longer after exercise, (vii) headaches (of a type, 
severity or pattern that is different from headaches in the 
pre-morbid state), (viii) migratory joint pains, (ix) 
neuropsychologic symptoms, and (x) sleep disturbance.  38 
C.F.R. § 4.88a.  

The evidence demonstrates that the veteran was evaluated for 
possible CFS while on active duty in 1995.  Additionally, 
during his August 1997 hearing he reported symptoms 
consistent with CFS.  In this regard, the veteran's 
statements are considered to be competent evidence when 
describing features or symptoms of an injury or illness or an 
event.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Also, 
fatigue was noted during the August 1998 VA examination and 
CFS was diagnosed at the VA outpatient clinic in June 2001.  
Furthermore a diagnosis of CFS was rendered during the 
November 2001 VA examination.  Based on the evidence the 
Board finds that symptoms consistent with CFS were present 
during service and continued following service and resulted 
in a confirmed diagnosis of CFS in 2000 and again In November 
2001.  Thus, service connection for CFS is warranted. 


ORDER

Service connection for CFS is granted.  



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

